I concur in the foregoing opinion and judgment. In the recent case of Camp Phosphate Co. v. Stokes et al., Fla., 41 So. 2d 340, the writer used the words "charge" and "instruction" interchangeably without finding it necessary to recognize or discuss the distinction which in law exists between them. It is possible that the opinion *Page 853 
in that case might be construed as a holding or recognition by this Court that the words — synonymous as they are in common usage — are — in a legal sense — likewise synonymous. Such, of course, is not the case.
We did not deem it compulsory or proper under the facts of that case to make the clear distinction between "charge" and "instruction" which is pointedly made in the instant case by Mr. Justice Sebring, for, although the action of the trial Judge in the Camp Phosphate Co. case was in the nature of an "instruction" as distinguished from a "charge", it, legally speaking, was neither; nor more certainly, was the incident a "thing" which "was said or done after objection made and considered by the trial court."